DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 24 has been amended to correct a minor informality so as to place the application in condition for allowance.
The application has been amended as follows:

Amendments to the Claims

24. (Currently Amended)	The method of claim 10, introducing a second etching inhibitor different from the first inhibitor, wherein the first etching inhibitor may not pass through the highly branched non-linear compound and wherein the second etching inhibitor may at least partially pass through the highly-branched nonlinear compound.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391.  The examiner can normally be reached on Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847